Citation Nr: 1401932	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  08-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a left cerebrovascular accident.

2.  Entitlement to an initial higher rating for coronary artery disease, initially rated as 10 percent disabling and rated as 30 percent disabling from May 3, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to March 2002.  Additional active service and over 15 years of inactive service are indicated in the Veteran's DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The August 2005 rating decision granted entitlement to service connection for residuals of a left cerebrovascular accident and assigned an initial 0 percent disability rating, effective February 4, 2005.  This rating decision also granted entitlement to service connection for coronary artery disease and assigned an initial disability rating of 10 percent, also effective February 4, 2005.  The Veteran perfected appeals of both of these assigned disability ratings.

In the course of the Veteran's appeal, a January 2008 rating decision increased the rating for the residuals of the left cerebrovascular accident to 10 percent, also effective from February 4, 2005.  This decision constitutes a partial grant of the benefit sought, and thus the claim of entitlement to a higher initial rating for residuals of a left cerebrovascular accident remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In March 2012, the Board remanded the claims on appeal for further development.  In an October 2012 rating decision, the disability rating for the Veteran's coronary artery disease was increased from 10 percent to 30 percent, effective May 3, 2012.  Because this rating constitutes only a partial grant of the benefit sought, the issue remains on appeal.  See AB, supra.  The requested development having been completed and the claims having been readjudicated, the case has been returned to the Board for further appellate review.

The record also reflects that the Veteran was scheduled for a September 2009 Board hearing.  He was provided notice of this hearing in a July 2009 letter, and he withdrew this hearing request in July 2009 in writing.  This hearing request is therefore deemed to have been properly withdrawn.


FINDINGS OF FACT

1.  The Veteran suffered a left hemisphere cerebral infarction with dysarthria on September 28, 2004.

2.  VA received the Veteran's service connection claim on February 4, 2005.

3.  From March 28, 2005, the residuals of the Veteran's left cerebrovascular accident have included frequent loss of ability to taste, frequent problems pronouncing simple words, difficulties coming up with appropriate words, difficulty swallowing, and extreme sensitivity to hot and cold liquids or food.  

4.  For the entire period contemplated by this appeal, the Veteran's coronary artery disease has been manifested by cardiac hypertrophy, specifically left ventricular hypertrophy (LVH), but not by any episodes of congestive heart failure; dyspnea, fatigue, angina, dizziness, or syncope at a workload not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 50 percent or less.


CONCLUSIONS OF LAW

1.  From February 4, 2005, through March 27, 2005, the criteria for an initial 100 percent rating for the Veteran's left cerebrovascular accident have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8008 (2013).

2.  On and after March 28, 2005, the criteria for a rating in excess of 10 percent for the Veteran's left cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8008 (2013).

3.  From February 4, 2005, through May 2, 2012, the criteria for an initial rating of 30 percent, but no higher, for the Veteran's coronary artery disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).

4.  On and after May 3, 2012, the criteria for a rating in excess of 30 percent for the Veteran's coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).  

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

However, for initial rating claims, where, as here, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In any event, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in March 2005, prior to the initial adjudication of the Veteran's claims in August 2005, in which the RO advised the appellant of the evidence needed to substantiate his service connection claims.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  A June 2009 letter advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.

The Board acknowledges that the June 2009 letter was not issued prior to the initial adjudication of the Veteran's claims in August 2005.  These claims were subsequently readjudicated, however, most recently in an October 2012 supplemental statement of the case.  Thus, the Board finds that any deficiency in the timing of this notice letter is harmless.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's pertinent private medical records.

The RO also arranged for the Veteran to undergo VA examination in connection with his claims in July 2005, December 2007, May 2012, and June 2012.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the increased ratings that are sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. At 126-127.

A.  Residuals of a Left Cerebrovascular Accident

The Veteran has claimed entitlement to an initial rating in excess of 10 percent for his service-connected residuals of a left cerebrovascular accident.  This disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8008 (2013).

Under Diagnostic Code 8008, thrombosis of brain vessels is to be assigned a 100 percent rating for the first six months following the incident.  Thereafter, it is to be rated based on its residuals, with a minimum 10 percent rating to be assigned.

First, the Board notes that the record clearly demonstrates that the Veteran suffered what was later diagnosed as a left hemisphere cerebral infarction with dysarthria on September 28, 2004.  He is entitled to be assigned a 100 percent rating for any portion of the rating period that falls within the six months following September 28, 2004, which in this case is through March 27, 2005.  In this case, the rating period begins on February 4, 2005.  The Veteran is therefore entitled to a 100 percent rating from February 4, 2005, through March 27, 2005.  

Having determined that the Veteran's left cerebrovascular accident warrants a 100 percent rating from February 4, 2005, through March 27, 2005, the Board will now determine whether a rating in excess of 10 percent may be assigned at any point thereafter.  In order to do so, the Board must first identify the residuals of the Veteran's left cerebrovascular accident.

According to the July 2005 VA examination report, the Veteran denied residual weakness, loss of coordination, or other neurologic symptoms as a residual of his stroke.  He had no history of headaches, seizures, or dizziness.  He denied urinary incontinence.  He had no flare-ups of previous dysarthria.  His speech was clear, and he had no neoplasm.  On physical examination, sensation was normal in the upper and lower extremities.  Deep tendon reflexes were 2/4 reactive and equal.  Strength was full.  Romberg test was negative and tandem walking was good.  Cranial nerves II-XII were intact with clear speech noted.  The examiner diagnosed the Veteran as status post left cerebrovascular accident with no recognizable residuals on physical examination.  

In his June 2006 notice of disagreement, the Veteran reported that he experiences occasional dizziness, frequent loss of ability to taste lasting several days at a time, and frequent problems pronouncing simple words.  

The December 2007 VA examination report notes that the Veteran reported that he had speech difficulty at the time of the cerebrovascular accident.  He reported that his speech has markedly improved, but it has not fully recovered.  It was noted that he still stumbles over his ability to pronounce and enunciate some things.  On physical examination, cranial nerves II to XII were intact.  Deep tendon reflexes in the biceps, triceps, knees, and ankles were 2+ on both sides.  There was no sensory deficit.  Monofilament testing was 5/5 in both feet.  On speech testing, the Veteran was able to count from one to ten and from ten to one without difficulty.  The examiner diagnosed status post left cerebrovascular accident with no recognizable residual weakness but with occasional speech stumbling in pronunciation and enunciation.  

In an April 2012 statement, the Veteran reported that he continues to stumble over words when speaking and that, at times, he cannot come up with the appropriate word to complete a coherent sentence.  He also reported that he cannot make consecutive swallows without pausing and that he is extremely sensitive to hot liquids or food.  

The Veteran also underwent VA examination in May 2012, with a supplemental swallowing test in June 2012.  The examination report noted that the Veteran reported that he thinks his speech has not returned to normal, as he fumbles over words or they escape him.  He also reported that he cannot gulp his drinks any more and is sensitive to hot and cold liquids and foods.  On physical examination, it was noted that the Veteran has no weakness in his upper or lower extremities.  He was noted to have mild swallowing difficulties.  The Veteran was noted to have no bowel functional impairment or voiding dysfunction.  On neurologic examination, speech and gait were normal.  Muscle strength and deep tendon reflexes were normal.  

A speech pathology evaluation was conducted in May 2012.  This testing was administered to cover the areas of expressive language, specifically aphasia (difficulty with language), apraxia (difficulty with processing words), and dysarthria (slurred speech due to impaired musculature).  Testing revealed that no apraxia was present.  The Veteran had very high scores in seven of the eight areas of tests to identify dysarthria, with the one area of mild difficulty being for diadochokinesis (reduced oral agility).  His scores on the aphasia severity rating scale indicated minimal discernible speech handicaps, noting that the Veteran may have subjective difficulties that are not apparent to listeners.  The examiner noted that the Veteran's mild difficulty in the area of oral agility may account for occasional articulatory errors.  The Veteran reported good use of compensatory strategies (such as slowing the rate of speech) to accommodate these occasional difficulties.  

The May 2012 VA examiner noted that the Veteran reported no problem with swallowing unless he gulps liquids.  The Veteran was diagnosed with remote cerebrovascular accident with speech well within normal range on all measures except for some mild difficulty in the area of oral agility.

The Veteran underwent a supplemental swallowing evaluation in June 2012.  On testing, there was some valleculae residual and intermittent pyriform residual.  These eventually cleared with reswallow and/or liquid wash.  It was noted that these mild difficulties may be due to incomplete laryngeal excursion during the swallow.  

In summary, the Veteran has reported occasional dizziness, frequent loss of ability to taste, frequent problems pronouncing simple words, difficulties coming up with appropriate words, difficulty swallowing, and extreme sensitivity to hot and cold liquids or food.  No recognizable residuals of cerebrovascular accident were found on examination in July 2005.  The December 2007 VA examination report found status post left cerebrovascular accident with no recognizable residual weakness but with occasional speech stumbling in pronunciation and enunciation.  The May and June 2012 VA examination report found mild difficulties swallowing, mild difficulty in oral agility that may account for occasional articulatory errors, and mild swallowing difficulties that may be due to incomplete laryngeal excursion during the swallow.  

As noted above, the above symptoms are currently evaluated as 10 percent disabling under Diagnostic Code 8008.  The Board will determine whether a higher or separate rating may be assigned for any of the above residuals.

With respect to the reports of dizziness, the Board notes that the Veteran has been found to be normal neurologically on every examination that has been conducted, and there have been no findings of dizziness that have been attributed specifically to his cerebrovascular .  The Board therefore finds that a separate compensable rating is not warranted for dizziness.  

With respect to speech difficulties, the July 2005 examination report found no abnormalities, the December 2007 report found occasional speech stumbling in pronunciation and enunciation, and speech testing conducted in May 2012 demonstrated mild difficulty in oral agility that may account for occasional articulatory errors.  The Board has evaluated whether a separate compensable rating may be assigned for these symptoms but finds that such a rating is not warranted.  The Board finds that the Veteran's speech difficulties are neither persistent enough nor severe enough to warrant a separate compensable rating under any other diagnostic code.  Specifically, in the absence of inflammation of vocal cords (38 C.F.R. §4.97, Diagnostic Code 6516), injury to the pharynx (38 C.F.R. §4.97, Diagnostic Code 6521), or constant inability to speak above a whisper (38 C.F.R. §4.97, Diagnostic Code 6519), a separate rating cannot be assigned for the Veteran's speech impairment.  

With respect to swallowing difficulties, the Board again notes that mild difficulties swallowing were noted following the June 2012 VA supplemental examination.  The Board finds that the diagnostic code that most nearly contemplates the Veteran's symptoms is Diagnostic Code 6521, injuries to the pharynx, which assigns a 30 percent rating for paralysis of the soft palate with swallowing difficulty (nasal regurgitation) and speech impairment.  The Board finds that this rating is not warranted in the case at hand, however, because there is no finding of paralysis of the soft palate or of nasal regurgitation.  Therefore, a separate compensable rating for difficulty swallowing, by itself, is not warranted.

Finally, the Board has considered whether to assign a separate compensable rating for the Veteran's reported frequent loss of ability to taste and extreme sensitivity to hot and cold liquids or food.  The Board notes that 38 C.F.R. §4.87a, Diagnostic Code 6276 assigns a 10 percent rating for complete loss of sense of taste.  The Board further notes, however, that the Veteran's reported symptoms do not constitute a complete loss of sense of taste and, therefore, are not of such severity to satisfy the criteria for a separate 10 percent rating.  

In short, the Board finds that none of the individual residuals of the Veteran's cerebrovascular accident satisfies the criteria to warrant a separate disability rating.  Rather, the Board finds that these symptoms, when taken together, most closely approximate the collective 10 percent rating.  

The Board has considered whether the Veteran is entitled to a further staged rating.  See Hart, supra.  However, other than the initial period from February 4, 2005, through March 27, 2005, during which the criteria for a 100 percent rating are met, at no time during the pendency of this appeal have the Veteran's service-connected residuals of a cerebrovascular accident been more than 10 percent disabling.  As such, an additional staged rating is not warranted.

Accordingly, entitlement to an initial rating of 100 percent from February 4, 2005, through March 27, 2005, is warranted.  However, on and after March 28, 2005, a rating in excess of 10 percent for residuals of a cerebrovascular accident must be denied.  To the extent that an increased rating is being denied, the Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Coronary Artery Disease

The Veteran has also claimed entitlement to an initial higher rating for coronary artery disease.  Initially, from February 4, 2005, through May 2, 2012, this disability has been rated as 10 percent disabling.  From May 3, 2012, the disability has been assigned a 30 percent rating.  These ratings are assigned pursuant to 38 C.F.R. §4.104, Diagnostic Code 7005 (2013).

Under Diagnostic Code 7005, documented coronary artery disease that causes a workload of greater than 7 METs but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication warrants a 10 percent disability rating.  Documented coronary artery disease that causes a workload of greater than 5 METs but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope, or shows evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray warrants a 30 percent disability rating.  Documented coronary artery disease that has resulted in more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent rating.  Documented coronary artery disease that has resulted in chronic congestive heart failure, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent warrants a 100 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).

Even though it is from prior to the period contemplated by this appeal, the Board notes that a September 2004 private echocardiogram notes mild concentric left ventricular hypertrophy (LVH).  It also notes normal left ventricular size and systolic function with ejection fraction of 55 to 60 percent.  

With respect to the period that is contemplated by this appeal, a July 2005 VA examination report notes that the Veteran denied any current chest pain.  He reported getting neck pain which has been associated with anginal-type symptoms.  The neck symptoms occur with overexertion on a monthly or bimonthly basis.  They last for approximately ten minutes and are relieved by rest.  He denied shortness of breath with exertion.  He denied edema.  He reported an episode of syncope associated with his blood being drawn.  He denied dizziness and reported that he can walk one mile and climb at least two flights of steps without resting.  

Electrocardiogram showed sinus bradycardia but was otherwise normal.  

Echocardiogram was abnormal.  Left ventricle (LV) size was normal with left ventricular ejection fraction (LVEF) around 55 percent.  There was no definite regional wall motion abnormality.  It also notes a finding of "LVH with no diastolic dysfunction."  There was also trace mitral regurgitation and mild left atrium dilation.  Right sided valves, chamber sizes, and pressures were normal.  

Electrocardiogram stress testing was performed, during which the Veteran experienced no symptoms.  There was normal blood pressure response during testing.  Maximal exercise capacity was 9.3 METs, and the EKG showed findings consistent with ischemia.  The examiner diagnosed coronary artery disease with well-compensated heart disease, New York Class II-stable.  

The Veteran also underwent a VA examination in May 2012.  The resulting examination report notes that the Veteran requires continuous medication for control of his heart condition and lists several medications that the Veteran takes for his heart.  The examiner noted that the Veteran does not have congestive heart failure, cardiac arrthymia, a heart valve condition, infectious cardiac condition, or pericardial adhesions.  On physical examination, the Veteran's heart rate was 68 and rhythm was regular.  Heart sounds were normal. There was no jugular-venous distension.  Auscultation of the lungs was clear.  Peripheral pulses were normal.  There was no peripheral edema.  The examiner noted that there was evidence of cardiac hypertrophy on May 2012 echocardiogram, which showed left ventricular hypertrophy and LVEF of 55 percent.  An interview-based METs test was conducted, in which the Veteran denied experiencing symptoms such as dyspnea, dizziness, fatigue, syncope, or angina, with any level of physical activity.  It was noted that the Veteran's cardiac condition does not impact his ability to work.  

Based on the above, the Board finds that a 30 percent rating, but no higher, is warranted for the entire period contemplated by this appeal.  Specifically, the Board notes that there is evidence of cardiac hypertrophy (in the form of left ventricular hypertrophy, or LVH) on the September 2004, July 2005, and May 2012 echocardiograms.  These findings satisfy the criteria for a 30 percent rating throughout the appeal.  

The Board has considered whether a rating in excess of 30 percent is warranted at any time.  The Board notes, however, that there is no indication of a workload of 5 METs or lower or left ventricular ejection fraction of 50 percent or less at any point during this appeal, which would be required to be assigned a rating of at least 60 percent.  Furthermore, in the absence of any episodes of congestive heart failure, a rating of 60 percent or 100 percent is not available.  

Accordingly, the Board finds that entitlement to an initial rating of 30 percent from February 4, 2005, but no higher is warranted.  To the extent that the Veteran was already in receipt of a 30 percent rating effective May 3, 2012, a rating in excess of 30 percent is not warranted.  

C.  Extraschedular Evaluations

In reaching these conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the disabilities at issue on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of a cerebrovascular accident and coronary artery disease are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, as discussed above, Diagnostic Code 8008 expressly directs that the Veteran's left cerebrovascular accident be rated based on its residuals.  The Board has thus evaluated whether, in addition to the minimum 10 percent rating that has already been assigned, the Veteran should be assigned separate rating or ratings for other residuals.  Thus, the Board finds that all of the Veteran's residuals of a left cerebrovascular accident have been compensated by the assigned ratings, and therefore the schedular rating is adequate.  

With respect to the coronary artery disease claim, the Board finds that the Veteran's reported symptoms are adequately considered by Diagnostic Code 7005.  Specifically, the Veteran's left ventricular hypertrophy is expressly compensated by the applicable rating criteria.  The Board further notes that any reported symptoms such as dyspnea, fatigue, angina, dizziness, or syncope are also expressly contemplated by the rating criteria.  In this case, the 30 percent rating corresponds to the Veteran experiencing such symptoms at workloads of 5 METs or greater, which itself is not demonstrated by the record.  (According to the May 2012 VA examination report, a work level of 5 to 7 METs has been found to be consistent with activities such as walking one flight of stairs, golfing without a cart, mowing the lawn (pushing a lawnmower), or performing heavy yard work (such as digging).  The Veteran has not alleged experiencing such symptoms at activity levels that are similar to, or lower than, those described as applying to a work level of 5 to 7 METs.  The Board concludes that the Veteran's symptoms are accounted for by the schedular criteria and, therefore, the schedular rating is adequate.

The Board has determined that the available schedular evaluations for the service-connected left cerebrovascular accident and coronary artery disease are adequate.  Therefore, referral of either of these disabilities in this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

From February 4, 2005, through March 27, 2005, entitlement to an initial rating of 100 percent is granted for the Veteran's left cerebrovascular accident, subject to the law and regulations governing the payment of monetary benefits. 

On and after March 28, 2005, entitlement to an initial rating in excess of 10 percent for the residuals of the Veteran's left cerebrovascular accident is denied.

From February 4, 2005, through May 2, 2012, entitlement to an initial 30 percent rating, but no higher, for coronary artery disease is granted, subject to the law and regulations governing the payment of monetary benefits.

On and after May 3, 2012, entitlement to a rating in excess of 30 percent for coronary artery disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


